Citation Nr: 0021906	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  94-25 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a left leg disorder, 
including the knee and ankle, secondary to a service-
connected disability.  


REPRESENTATION

Appellant represented by:  Paralyzed Veterans of America, 
Inc.	


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran had active service from August 1976 to August 
1979.  

This matter was last before the Board of Veterans' Appeals 
(Board) in February 1999, on appeal from a December 1993 
rating decision of the Department of Veterans Affairs (VA) 
Waco Regional Office (RO) which denied service connection for 
a left leg disability, including the knee and ankle, 
secondary to a service-connected right ankle disability.  The 
case was previously remanded by the Board in a May 1997 
decision.  

By order dated in April 2000 and pursuant to a joint motion 
to remand filed by the appellant and VA, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's February 1999 decision and remanded the appellant's 
claim. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The Board is obligated by law to ensure that the RO complies 
with its directives.  Stegall v. West, 11 Vet. App. 268 
(1998).  Per the joint motion for remand, the VA examination, 
which was conducted in response to the Board's May 1997 
remand, did not fully comply with the questions presented in 
the remand.  

Specifically, the examiner did not respond to the question 
regarding the possibility of aggravation of a nonservice-
connected condition by the service-connected right ankle 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  
Accordingly, another examination is necessary.    

The veteran was afforded a VA examination in January 1999, 
during which the examiner opined that the veteran first had 
symptoms of polyneuropathy in service.  The veteran gave a 
history of falling during service, and the examiner concluded 
that this was the early onset of polyneuropathy.  The 
examiner stated that polyneuropathy should be service-
connected.  This matter is inextricably intertwined with the 
issue on appeal and must initially be addressed by the RO.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment of all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records of treatment for his left leg 
disabilities, including polyneuropathy.  
After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist(s) for the purpose 
of ascertaining the current nature, 
severity, and etiology of polyneuropathy 
and all left leg disabilities including 
the left ankle and left knee disorder(s) 
that are related to service-connected 
disability.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examiner must annotate the examination 
report acknowledging that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  It is required that the 
examiner provide explicit responses to 
the following questions:

(a) Identify all disabilities of the 
left leg, including orthopedic or 
neurologic, such as polyneuropathy.  



(b) For each disability identified, 
state whether it is as likely as not 
that such disability is proximately 
due to or the result of the service-
connected right ankle disorder with 
loss of use of the right foot.  If 
polyneuropathy is found, state 
whether it is as likely as not that 
it is causally related to the 
veteran's military service.  

(c) For any identified disability of 
the left leg, including disorder of 
the left ankle, disorder of the left 
knee or polyneuropathy, that is not 
found to be proximately due to or the 
result of service-connected 
disability, or hat he 
would not otherwise have because of 
the service-connected right ankle 
disability with loss of use of the 
right foot.  In other words, the 
examiner should express an opinion as 
to whether the service-connected 
right ankle disability with loss of 
use of the right foot aggravates or 
causes to worsen any additional 
disability found on examination.  If 
such aggravation is determined to be 
present, the examiner should address 
the following medical considerations:

(1) The baseline manifestations which 
are due to the effects of nonservice-
connected disease or injury;

(2) The increased manifestations 
which, in the examiner's opinion, are 
proximately due to the service-
connected right ankle disability with 
loss of use of the right foot based 
on medical considerations; and

(3) The medical considerations 
supporting an opinion that increased 
manifestations of a nonservice-
connected disease or injury are 
proximately due to the service-
connected right ankle disability with 
loss of use of the right foot.

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for disability of the 
left leg, including the left ankle and 
left knee, as secondary to service-
connected right ankle disorder with loss 
of use of the right foot with application 
of 38 C.F.R. § 3.310(a) (1999) and Allen 
v. Brown, 7 Vet. App. 439 (1995).  The RO 
should also adjudicate the issue of 
entitlement to service connection for 
polyneuropathy. 

If the benefit(s) requested on appeal is/are not granted to 
the veteran's satisfaction, the RO should issue a 
supplemental statement of the case.  The requisite period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  Only issues that have been perfected 
for appellate review should be certified to the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO however, the 
veteran is advised that failure to cooperate by reporting for 
any scheduled examinations may result in adversely affecting 
the outcome of the claim.  38 C.F.R. § 3.655 (1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

